Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 1 of 49

Fill in this information te identify your case:

Debtor 1 Deanie
First Name

 

Debtor 2
(Spouse, if filing) First Name

 

United States Bankruptcy Court for the: Middle District of Louisiana

Case number CU Check if this is an
{If known) amended filing

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Zum Summarize Your Assets

 

 

 

 

 

 

 

 

 

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)
1a. Copy line 55, Total real estate, from Schedule A/B $
1b. Copy line 62, Total personal property, from Schedule A/B $ 6,600.00
1c. Copy line 63, Total of all property on Schedule A/B $ 6,600.00
ued Summarize Your Liabilities
Your liabilities
Antount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $ 5,854.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F
¢ ) $__ 52,289.00

3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F...........2....sssessssesssssesessesseees

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................cscssscscsscseseeceee + 16,844.00

 

 

 

 

 

Your total liabilities ¢___ 74,987.00
Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 of Schedule ! $ ___ 1,896.00.

 

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J $ 2,041.00
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 2 of 49

Debtor 1 Deanie Herod Case number (if mown)
First Name. Middle Name Lest Name

lace Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
CJ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
Yes

7. What kind of debt do you have?

WA Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

CJ Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8 From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 1,896.00

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $.
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) 3
9d. Student loans. (Copy line 6f.) s__—S52,289.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $
priority claims. (Copy line 6g.)
Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$

 

9g. Total. Add lines 9a through 9f. $ 52,289.00

 

 

 
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 3 of 49

Fill in this information to identify your case and this filing:

 

 

United States Bankruptcy Court for the: Middle District of Louisiana

Case number

 

C) Check if this is an

 

 

amended filing

Official Form 106A/B
Schedule A/B: Property 12145

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

lm Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

i No. Go to Part 2.
Q) Yes. Where is the property?

What is the property? Check ail that apply. Do not deduct 4 daims or ions. Put
QO Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

14. ee 7 Creditors Who Have Claims Secured by Property.
Street address, if available, or other description C1 Duplex or muft-unit building
CD Condominium or cooperative Current value of the Current value of the
(J Manufactured or mobile home entire property? portion you own?
) Land $ $
C2 investment property
: C) Timeshare Describe the nature of your ownership
City State AP Code 0 other interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
C Debtor 1 only
County Q) Debtor 2 only
(J Debtor 1 and Debtor 2 only CJ Check if this is community property

(C1 At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number.

 

If you own or have more than one, list here:

What is the property? Check ail that apply. Do not deduct 1 aims or fons. Put
QO Single-family home the amount of any secured claims on Schedule D:

 

 

 

 

 

 

 

12. Se . Creditors Who Have Claims Secured by Property.
ad F or other description C Duplex = raat building
U) Condominium or cooperative Current value of the Current value of the
LJ Manufactured or mobile home entire property? portion you own?
UJ Land $ $
Cd investment property
Describe the nature of your ownership
= Timeshare
City State ZIP Code 5 interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CQ) Debtor 1 onty
County C2 Debtor 2 only
(C2) Debtor 1 and Debtor 2 only CI Check if this is community property
(2 At teast one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 
Case 19-10480 Docii1 Filed OS/1 0/19 Entered 05/10/19 12:00:46 Page 4 of 49

Deanie
First Name

Debtor 1
Middle Name

1.3.

Last Name

 

Street address, if available, or other description

 

 

City State

ZIP Code

 

County

Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here.

| Part 2: | Describe Your Vehicles

Herod Case number (i known)

What is the property? Check ail that apply.
CJ Singte-famiy home

C2 Duptex or muttHunit building

2 Condominium or cooperative

(2 Manufactured or mobile home

U) Land

O21 investment property

CQ) Timeshare

2 other

 

Who has an interest in the property? Check cne.

U) Debtor 4 onty

U Debtor 2 only

C) Debtor 1 and Debtor 2 onty

C2) Atteast one of the debtors and another

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $.
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CI Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

O] No

W@ Yes

3.1. Make: Dodge
Model: Durango
Year: 2007
Approximate mileage: 190000

Other information:

{f you own or have more than one, describe here:

32. Make: Mazda
Model: 3
Year 2008
Approximate mileage: 180000

Other information:

Who has an interest in the property? Check one.

Wi Debtor 1 onty

O] Debtor 2 only

CO Debtor 1 and Debtor 2 only

(2 Atleast one of the debtors and another

C2 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

WA Debtor 1 only

C2 Debtor 2 only

(Cd Debtor 1 and Debtor 2 only

(CJ At ieast one of the debtors and another

UJ Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 2,800.00 ¢ 2,800.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

$ 1,600.00 ¢ 1,600.00

 
Case 19-10480

Doc 11. Filed 05

 

/10/19 Entered 05/10/19 12:00:46 Page 5 of 49

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

Debtor 1 Deanie erod Case number (known
First Name Middle Name
3.3, Make: Who has an interest in the property? Check one.
Model: CJ Debtor 1 onty
LI Debtor 2 only
Year. Q] Debtor 1 and Debtor 2 only
Approximate mileage: U) At least one of the debtors and another

Other information:

3.4. Make:

Year.
Approximate mileage:
Other information:

(3 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C2 Debtor 1 only

C) Debtor 2 onty

Q] Debtor 1 and Debtor 2 onty

(1 Atleast one of the debtors and another

Q Check if this is community property (see
instructions)

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
C) Yes

4.1. Make:
Model:
Year.
Other information:

lf you own or have more than one, list here:

4.2. Make:
Model:
Year.
Other information:

Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Who has an interest in the property? Check one.

U) Debtor 4 only

C2 Debtor 2 onty

(2) Debtor 1 and Debtor 2 only

U2 Atleast one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
C3 Debtor 4 onty

C3 Debtor 2 onty

U) Debtor 1 and Debtor 2 only

() At least one of the debtors and another

C2 Check if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4,400.00

 

 
 

 

Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 6 of 49
Debtor 1 Deanie — Hero Case number (i known)
First Name Middle Nama Last

‘Fisecre Describe Your Personal and Household Items

 

Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, fumiture, linens, china, kitchenware
LI No
4 Yes. Describe......... tv, sofas, beds, chairs, tables

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

W No
QC) Yes. Describe..........

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
4 No

(2 Yes. Describe..........

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poo! tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

No
QO) Yes. Describe..........

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
Wd No
Q) Yes. Describe..........

11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
1 No
id Yes. Describe.......... everyday clothing

12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

J No
() Yes. Describe...........

13. Non-farm animals
Examples: Dogs, cats, birds, horses

No
U1 Yes. Desecribe...........

Any other personal and household items you did not already list, including any health aids you did not list

ia No
QO] Yes. Give specific

information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

Current value of the
portion you own?

Do not deduct secured daims
or exemptions.

$ 1,500.00

$ 500.00

 

 

$ 2,000.00

 

 

 

 
Case 19-10480 Docii1 Filed Op/LO/19 Entered 05/10/19 12:00:46 Page 7 of 49

Debtor 1 Deanie Case number (7 known)
First Name Middle Name Last Name

 

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
LU No
Yes COS: en $ 100.00

17.Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OC) No
WA Ves woes Institution name:
17.1. Checking account: Woodforest National Bank $ 100.00
17.2, Checking account $
17.3. Savings account: $
17.4. Savings account $
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account $
17.8. Other financial account $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
W No
CO Yes... Institution or issuer name:
$
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
id No Name of entity: % of ownership:
U Yes. Give specific 0% % $
information about 0,
them. 0% %
0% » 5

 
 

 

 

 

Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 8 of 49
Debtor 1 Deanie Her Case number (# known)
First Name Middle Name Last Name
20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
No
L) Yes. Give specific Issuer name:
information about
them..............-..---.. $
$.
$.

 

21. Retirement or pension accounts

Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 No
OQ) Yes. List each
account separately. Type of account: Institution name:
404(k) or similar plan: $
Pension plan: $
IRA: $
Retirement account $
Keogh: $
Additional account: $
Additional account $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

td No

i ': Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent. $
Telephone: $
Water. $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
J No
CD Vers oie ccsesseseeeeeee Issuer name and description:
$
$

 

 
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 9 of 49

Debtor 1 Deanie Hero Case number (i mown),
First Name Middle Name Last Name

 

24.Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

W No
CY VOS nesneeneernnstnesen Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
$
$
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
UW No
UL) Yes. Give specific
information about them.... $
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Intemet domain names, websites, proceeds from royalties and licensing agreements
No
QO Yes. Give specific
information about them... $.
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
W No
U Yes. Give specific
information about them.... $
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
28. Tax refunds owed to you
No
QO) Yes. Give specific information Federal:
about them, including whether .
you already filed the retums State:
and the tax years. ............:.cccee
Local:
29. Family support
Examples: Past due or lump sum alimony, spousal! support, child support, maintenance, divorce settlement, property settlement
W No
Q) Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
W No

CI Yes. Give specific information...............
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 10 of 49

Debtor 1 Deanie Herod Case number (i mown)
First Name Middle Name Last Name

31. interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

U) Yes. Name the insurance company

. vw Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a fife insurance policy, or are currently entitled to receive
property because someone has died.

id No
C) Yes. Give specific information..............

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

id No
O Yes. Describe each claim. ......

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

id No
UI Yes. Describe each claim. ............-....

35. Any financial assets you did not already list

ia No
CI Yes. Give specific information...........

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here > Is 200.00

 

 

 

<a Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
CI Yes. Go to line 38.

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
38. Accounts receivable or commissions you already earned

Ono

Q) Yes. Describe...
$

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

QO No
UI Yes. Describe.......
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 11 of 49

Debtor 1 Deanie Herod Case number (i mown)
First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

QO) No
QO Yes. Describe....... $

41.inventory
QO) No
C2 Yes. Describe....... $

42.{nterests in partnerships or joint ventures
QO) No
LI Yes. Describe... Name of entity: % of ownership:

%

A

43. Customer lists, mailing lists, or other compilations
QO No
LJ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

No
QO) Yes. Describe........

44, Any business-related property you did not already list
CL) No

LI Yes. Give specific
information .........

 

 

 

 

 

AFF Ff HF H

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
for Part 5. Write that number here >

 

 

 

Part 6: Describe Any Farn- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
@ No. Go to Part 7.
Q) Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, farm-raised fish
Q No
CD Yes occ
Case 19-10480 Docii1_ Filed 05/10/19 Entered 05/10/19 12:00:46

Debtor 1 Deanie Herod Case number (i known),
First Name Middle Name Last Name

48. Crops—either growing or harvested

 

Page 12 of 49

 

 

 

 

 

 

 

 

 

 

 

 

(2 No
CI Yes. Give specific
information. ............ $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
UL No
OD Ves ioe
3.
50. Farm and fishing supplies, chemicals, and feed
C2 No
ee
$
51. Any farm- and commercial fishing-related property you did not already list
OC) No
U) Yes. Give specific
information. ............ $
52. Add the dollar vatue of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
W No
C3 Yes. Give specific §
information. ............ $
54. Add the dollar value of all of your entries from Part 7. Write that number here > $
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2 > $
56. Part 2: Total vehicles, line 5 $ 4,400.00
57. Part 3: Total personal and household items, line 15 $ 2,000.00
58. Part 4: Total financial assets, line 36 $ 200.00
59. Part 5: Total business-related property, line 45 $
60. Part 6: Total farm- and fishing-related property, line 52 $
61. Part 7: Total other property not listed, line 54 +S
62. Total personal property. Add lines 56 through 61. .................... $ 6,600.00 Copy personal property total > +#$ 6,600.00

63. Total of all property on Schedule AJB. Add line 55 + line 62.

 

5 6,600.00

 

 

 
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 13 of 49

 

Fill in this information to identify your case:

Debtor 1 Dea N | é v0

 

 

 

First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of
Case number C) Check if this is an
{If known)

amended filing

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 1: | Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

Q) ¥ou are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
\f You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only ane box for each exemption.
Schedule A/B
Brief vy (F ] n g po
description: 0 Dod yang) § Z$00. Os
Line from G¥100% of fair market value, up to
Schedule A/B: any applicable statutory limit
: oO
Brief bb’ Qa A, } lb 00. Q
description: $4) $
Line from (100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: 3 Us
Line from C) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

No
LI) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

i No
C) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 14 of 49

Fill in this information to identify your case:

Deanie
First Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middie Name

United States Bankruptcy Court for the: Middle District of Louisiana

Case number
(If known)

 

(2 Check if this is an
amended filing

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1. Do any creditors have claims secured by your property?
Q) No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

 

Who owes the debt? Check one.

C2 Debtor 4 only

C2 Debtor 2 only

QO) Debtor 1 and Debtor 2 only

O) Atteast one of the debtors and another

OU) Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page. Write that number here:

 

Nature of lien. Check all that apply.

O an agreement you made (such as mortgage or secured
car loan)

O Statutory lien (such as tax lien, mechanic's lien)

QO Judgment lien from a lawsuit

QO) other (including a right to offset)

Last 4 digits of account number ___

b 5,854.00 |

Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately amount ofclaim Value of collateral Unsecured
for each claim. If more than one creditor has a particular claim, list the other creditors in Part2. 4, not deduct the that supports this _ portion
As much as possible, list the claims in alphabetical order according to the creditor's name. value of collateral. claim ifany
Tower Loan Describe the property that secures the claim: $ 5,854.00 $ 5,854.00 $
Creditors Name
406 Liberty Park CT household goods
Number Street
As of the date you file, the claim is: Check all that apply.
wf Contingent
Flowood MS 39232 (O) unliquidated
City State ZIP Code QO Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Debtor 1 only ff An agreement you made (such as mortgage or secured
C2 Debtor 2 only car loan)
OQ) Debtor 4 and Debtor 2 only O) Statutory lien (such as tax lien, mechanic's lien)
QO Atleast one of the debtors and another CQ Judgment tien from a lawsuit
er (including a right to offset;
Q) other (inci )
Q) Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits of account number X X X  X
| 2.2] Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
oO Contingent
QO Unliquidated
City State ZIP Code Q Disputed
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 15 of 49

Debtor 14 Deanie
First Name Middle Name

Additional Page

After listing any entries on this page, number them beginning with 2.3, followed

Herod Case number (# known)
Last Name

Column A Column B Column C
Amount of claim Value of collateral Unsecured
Donotdeductthe that supports this —_ portion

 

 

 

 

 

CI

 

 

 

 

CJ

 

 

by 2.4, and so forth. value of collateral. claim if any
Describe the property that secures the claim: $ $ $.
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
C2 Contingent
City Siate ZIP Code C2 unliquidated
OQ Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
QO) Debtor 1 only 1 An agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
O Debtor 1 and Debtor 2 only (I Statutory tien (such as tax lien, mechanic's lien)
© Atteast one of the debtors and another (C2 Judgment tien from a tawsuit
Other (including a right to offset;
Q fiset)
{] Check if this claim relates to a
community debt
Date debt was incurred Last 4 digits ofaccountnumber—
Describe the property that secures the claim: $ $ $.
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
OQ) unliquidated
City State ZIP Code O Disputed
Who owesithe debt? Check one. Nature of lien. Check all that apply.
Q Debtor 1 only QO) An agreement you made (such as mortgage or secured
QO Debtor 2 only car loan)
Q1 Debtor 1 and Debtor 2 only C2 Statutory lien (such as tax lien, mechanic's lien)
U1 Atleast one of the debtors and another Q Judgment lien from a lawsuit
QO Check if this claim relates to a C1 other (including a right to )
community debt
Date debt was incurred Last 4 digits of accountnumber_
Describe the property that secures the claim: $ $ $

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

Who owes the debt? Check one.

2 Debtor 1 onty

(2 Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(2 Atleast one of the debtors and another

U Check if this claim relates to a
community debt

Date debt was incurred

 

As of the date you file, the claim is: Check all that apply.

Q Contingent

O) unliquidated

QO bisputed

Nature of lien. Check all that apply.

QO An agreement you made (such as mortgage or secured
car loan)

QO Statutory lien (such as tax lien, mechanic's lien)

Q Judgment lien from a lawsuit

Q) Other (including a right to offset)

Last 4 digits of account number ___

Add the dollar value of your entries in Column A on this page. Write that number here: $
If this is the last page of your form, add the dollar value totals from all pages. [, 5 854.00
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 16 of 49

Debtor 1 Deanie Herod
First Name Middle Name Last Name

Case number (# mown)

 

List Others to Be Notified for a Debt That You Already Listed

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. ff you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

UI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which line in Part 1 did you enter the creditor?

Name Last 4 digits ofaccountnumber_
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits ofaccountnumber
Number Street
City State ZIP Code

[ | On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number X X X X
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last4 digits ofaccountnumber—
Number Street
City State ZIP Code

[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code
Case 19-10480 Doc 11. Filed 05/10/19

Fill in this information to identify your case:

Entered 05/10/19 12:00:46 Page 17 of 49

Deanie
First Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name

 

Middle Name

United States Bankruptcy Court for the: Middle District of Louisiana

 

QO) Check if this is an

Case number amended filing

(if known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

12/15

 

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

(CI No. Go to Part 2.
Yes.

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

2.1

 

 

US Dept of EDU

 

Priority Creditors Name

Po box 7860

 

Number Street

 

Madison WI 53704

 

City State
Who incurred the debt? Check one.
4 Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

C) Check if this claim is for a community debt

is the claim subject to offset?
No
CO) Yes

l2.2 |

ZIP Code

 

Priority Creditors Name

 

Number Street

 

 

City State
Who incurred the debt? Check one.
Q) Debtor 1 only

(2 Debtor 2 only

() Debtor 1 and Debtor 2 only

Q) Atleast one of the debtors and another

() Check if this claim is for a community debt

ZP Code

Is the claim subject to offset?
QO) No
QO) Yes

Total claim

Priority

amount

Nonpriority
amount

$_52,289.00 $ 52,289,015

Last 4 digits ofaccountnumber X X X X_

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply
a Contingent

Q unliquidated

O Disputed

Type of PRIORITY unsecured claim:

() Domestic support obligations
a Taxes and certain other debts you owe the government

C2 Claims for death or personal injury while you were
intoxicated

O) other. Specify

 

Last 4 digits ofaccountnumber_ = og $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

Q Unliquidated

U2) Disputed

Type of PRIORITY unsecured claim:
{2} Domestic support obligations
) Taxes and certain other debts you owe the government

(2 Claims for death or persona! injury while you were
intoxicated

OD other. Specify

 
Debtor 1

 

First Name. Middle Name Last Name

Oasgel9-10480 Doci1 Filed O¢aAd9 Entered QS(10/19 12;,00:46 Page 18 of 49

 

Eee Your PRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

[J

 

 

 

 

 

Priority Creditors Name
Number Street
City State ZIP Code

Who incurred the debt? Check one.

(3 Debtor 4 only

U2) Debtor 2 only

Q) Debtor 4 and Debtor 2 only

Q Atleast one of the debtors and another

QO) Check if this claim is for a community debt

Is the claim subject to offset?

 

 

 

 

Q) No

Q Yes

Priority Creditors Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

U) Debtor 4 only

O) Debtor 2 only

O) Debtor 1 and Debtor 2 only

(0 Atleast one of the debtors and another

() Check if this claim is for a community debt

 

 

 

 

Is the claim subject to offset?

OQ) No

Q Yes

Priority Creditor’s Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

() Debtor 1 only

CY Debtor 2 only

C) Debtor 1 and Debtor 2 only

O) Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

QO) No
QO Yes

Total claim Priority

amount

Last 4 digits of account number ___ § $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O) Contingent
QO) unliquidated
O) Disputed

Type of PRIORITY unsecured claim:

O) Domestic support obligations
Q) Taxes and certain other debts you owe the government

©) Claims for death or personal injury while you were
intoxicated

CO) other. Specify

 

Last 4 digits of account number __ $. $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
(2 Untiquidated
QO} Disputed

Type of PRIORITY unsecured claim:

(2 Domestic support obligations
() Taxes and certain other debts you owe the government

(2 claims for death or personal injury while you were
intoxicated

OD other. Specify

 

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

O Contingent
O) unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

(1 Domestic support obligations
O) Taxes and certain other debts you owe the government

QO) Claims for death or personat injury while you were
intoxicated

OQ other. Specify

 

Nonpriority
amount
Debtor 1

 

First Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

GasAicl9-10480 Doci1 Filed O54bRid9 Entered Q5/10/19 12:00:46 Page 19 of 49

(if known),

 

3. Do any creditors have nonpriority unsecured claims against you?

(1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

kr | Capital One Bank

 

 

 

Nonpriority Creditors Name

PO Box 85015

Number Street

Richmond VA 23285
City State ZP Code

Who incurred the debt? Check one.

4 Debtor 1 only

C2) Debtor 2 only

C2 Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
id No
O Yes

2 | Fingerhut/Webbank

 

Nonpriority Creditors Name

6250 Ridgewood Rd

 

Number Street

St Cloud MN 56303

 

City Slate ZIP Code

Who incurred the debt? Check one.

i Debtor 1 only

C2 Debtor 2 only

(2 Debtor 4 and Debtor 2 only

C2 At teast one of the debtors and another

©) Check if this claim is for a community debt

Is the claim subject to offset?
No
QO) Yes

hs | Pelican State CU

 

Nonpriority Creditors Name

3232 S Sherwocd Forrest

 

Number Street

Baton Rouge LA 70816

 

City State ZiP Code

Who incurred the debt? Check one.

of Debtor 1 only

Q) Debtor 2 only

O) Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?
Wf No
QO Yes

Total claim

Last 4 digits of account number X X X  X $ 2,229.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

w Contingent
O) unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

QO) Student loans

O Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

CD Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify charged off

Last 4 digits of account number _X X X _X $ 507.00
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

iw Contingent
CJ Untiquidated
O) Disputed

Type of NONPRIORITY unsecured claim:

O) Student toans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debis to pension or profit-sharing plans, and other similar debts

W@ other. Specify_charged off

Last 4 digits of account number x X X _X
When was the debt incurred?

s _ 4,586.00

As of the date you file, the claim is: Check all that apply.

w@ Contingent
QO Unliquidated
QO} disputed

Type of NONPRIORITY unsecured claim:

) Student loans

OQ Obligations arising out of a separation agreement or divorce
that you did not report as priority daims
O} Debts to pension or profit-sharing plans, and other similar debts

QW Other. Specify_loan and credit card/charged off
pebior1  ©84KI6L9-10480 Doc 11 Filed O54a@49 Entered Q5/10/19.,4.2;00:46 Page 20 of 49

 

First Name Middle Name Last Name

 

ES Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

National Credit Syst

 

 

 

Nonpriority Creditor's Name

3750 Naturally Fresh Blvd

Number Street

Atlanta GA 30349
City State ZIP Code

Who incurred the debt? Check one.

Wa Debtor 1 only

OQ) Debtor 2 only

O) Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

Q) Check if this claim is for a community debt

 

 

 

 

 

 

 

Is the claim subject to offset?

a No

UC) ves

EOS CCA

Nonprionty Creditor's Name

700 Longwater Dr.

Number Street

Norwell MA 02061
City State ZIP Code

Who incurred the debt? Check one.

Wf Debtor 1 only

Q) Debtor 2 only

(2) Debtor 1 and Debtor 2 only

C At least one of the debtors and another

CQ Check if this claim is for a community debt
Is the claim subject to offset?

W@ No
2 Yes

BJB Credit

Nonpriority Creditors Name

3010 Knight St #370

Number Street

Shreveport LA 71105

 

City State ZIP Code

Who incurred the debt? Check one.

Wf Debtor 1 only

Q) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() Check if this claim is for a community debt
Is the claim subject to offset?

W@ no
QO yes

Last 4 digits of account number X X= X= X_ ¢ 1,448.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

wf Contingent
C2 Untiquidated
QO) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(2 Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify collection

 

Last 4 digits of account number X X X X_ $ 435.00
When was the debt incurred?

As of the date you file, the claim is: Check ali that apply.

Wf Contingent
C2 unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C3 Debts to pension or profit-sharing plans, and other similar debts

C) other. Specify collection

 

s_ 1,294.00
Last 4 digits of account number X X X X_ —

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

ey Contingent
QO) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U) Debts to pension or profit-sharing plans, and other similar debts

7 other. Specify_collection
Debtor 1

 

First Name Middle Name Last Name

Case 19-10480 Doci1 Filed 05/10/19 Entered Qa/d 0/19 12:00:46 Page 21 of 49

 

ror 2: NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

 

 

 

 

Fontana & Fontana LLC

 

 

 

Nonpriority Creditor’s Name

1022 Loyola Ave

Number Street

New Orleans LA 70113
City State ZIP Code

Who incurred the debt? Check one.
Wf Debtor 1 only

C) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

C) At teast one of the debtors and another

OQ Check if this claim is for a community debt

 

 

 

 

 

 

 

Is the claim subject to offset?

W no

O) Yes

Nonpriority Creditor’s Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.

QO] Debtor 1 onty

QO) Debtor 2 onty

QO] Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

UO) Check if this claim is for a community debt

 

 

 

Is the claim subject to offset?

QO) No

(2 Yes

Nonpriority Creditor's Name

Number Street

City State ZIP Code

Who incurred the debt? Check one.
(2 Debtor 1 only

L) Debtor 2 only

C2) Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and another

O) Check if this claim is for a community debt

Is the claim subject to offset?

OQ) No
QO) Yes

Last 4 digits of account number XX X_ X_ $ 6,345.00

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
@ Contingent

QJ unliquidated

O Disputed

Type of NONPRIORITY unsecured claim:

Student loans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

(J Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify judgement

Last 4 digits of account number

— §

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.

CJ contingent
2 unliquidated
O) disputed

Type of NONPRIORITY unsecured claim:

2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority caims

Q Debts to pension or profit-sharing plans, and other similar debts

2 other. Specify

Last 4 digits of account number

When was the debt incurred?

As of the date you file, the claim is: Check ail that apply.
(Contingent

2 untiquidatea

QO Disputed

Type of NONPRIORITY unsecured claim:

CJ Student toans

O Obligations arising cut of a separation agreement or divorce that
you did not report as priority caims

U2 Debts to pension or profit-sharing plans, and other similar debts

Q) other. Specify
Debtor 1

Part 3:

 

 

Case 19-10480 Doc11_ Filed 05/10/19 Entered Q3/1 0/19 12:00:46 Page 22 of 49

Name

Middle Name

Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

Number

 

 

State

 

 

Number

 

 

State

ZIP Code

 

 

Number

 

 

 

 

Number

 

 

State

ZIP Code

 

 

Number

Street

 

 

State

ZIP Code

 

 

Street

 

 

State

 

 

Number

 

 

State

ZIP Code

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): (2 Part 1: Creditors with Priority Unsecured Claims
OU Part 2: Creditors with Nonpsiority Unsecured Claims

Last 4 digits of account number___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): () Part 1: Creditors with Priority Unsecured Claims
OQ Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
QO) Part 2: Creditors with Nenpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured
Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
QO) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Q) Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number ___

On which entry in Part 1 or Part 2 did you list the original creditor?

Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
J Part 2: Creditors with Nonpriority Unsecured

Claims

Last 4 digits of account number___
Case 19-10480 Doc11 Filed 05/10/19 Entered QB/10/19 12:00:46 Page 23 of 49

Debtor 1

 

 

First Name Middie Name Last Name

Add the Amounts for Each Type of Unsecured Claim

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $
from Part 1 6b. Taxes and certain other debts you owe the
government 6b. $ 52,289.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $
6d. Other. Add afl other priority unsecured claims.
Write that amount here. 6d. 4 $
6e. Total. Add lines 6a through 6d. 6e.
$ 52,289.00
Total claim
Total claims 6f. Student loans 6f. $
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims 6g. $
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $
6i. Other. Add afl other nonpriority unsecured claims.
Write that amount here. Gi. +s 16,844.00

 

6j. Total. Add lines 6f through 6i. gj.
‘ 16,844.00

 

 

 
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 24 of 49

Fill in this information to identify your case:

Debtor Deanie
First Name

 

Debtor 2
(Spouse If filing) First Name

 

United States Bankruptcy Court for the: Middle District of Louisiana

Case number

(If known) C) Check if this is an

 

 

 

amended filing

Official Form 106G

 

Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
J No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Q) Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZIP Code

2.2

 

Name

 

Number Street

 

City State ZIP Code
2.3

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Street

 

City State ZIP Code
2.5

Name

 

 

Number Street

 

City State ZIP Code
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 25 of 49

Debtor 1 Deanie Herod Case number (i mown),
First Name Middle Name Last Name

a Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State GP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

City State ZIP Code
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 26 of 49

Fill in this information to identify your case:

Debtor 1 Deanie

First Name.

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Louisiana

Case number
(if known)

 

 

UO) Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

4 No
U) Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, |daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

UL) No. Go to line 3.
A Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

W No

C3 Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. in Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on

Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt

 

Check all schedules that apply:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1
OQ) Schedule D, line
Name
QO) Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Code
3.2
{) Schedule D, line
Name
Q) Schedule E/F, line
Number Street OQ) Schedule G, line
City State ZIP Code
3.3
QO) Schedule D, line
Name
QO) Schedule E/F, line
Number Street

QO Schedule G, line

 

City State ZIP Code
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 27 of 49

Debtor 4

| Page to List More Codebtors

ES]

Deanie

Herod

 

First Name

Middle Name

Column 1: Your codebtor

Last Name

Case number (# known).

Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

 

( Schedule D, line

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
O) Schedule EFF, line
Number Street CQ Schedule G, line
City State ZIP Code
C) Schedule D, line
Name —_—
O) Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Gode
(2) Schedule D, line
Name —
O Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
() Schedule D, line
Name —=—
QO) Schedule EFF, line
Number Street Ci Schedule G, line
City State ZIP Code
(2 Schedule D, line
Name —_—
J Schedule E/F, line
Number Street OJ Schedule G, tine
City State ZIP Code
Schedule D, line
Name —
Q) Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Code
OQ} Schedule D, line
Name —
QO) Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
- OQ) Schedule D, line
lame
2 Schedule E/F, line
Number Street OQ) Schedule G, line
City Stale ZIP Code
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 28 of 49

Fill in this information to identify your case:

Debtor 1 Deanie
First Name

Debtor 2
(Spouse, if filing) First Name Middle Name

 

United States Bankruptcy Court for the: Middle District of Louisiana

Case number Check if this is:
(lf known)
(} An amended filing

(J A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106 MMT DDT YWY
Schedule I: Your Income 42115

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

 

 

 

1. Fill in your employment .
information. Debtor 4 Debtor 2 or non-filing spouse

if you have more than one job,

attach a separate page with
information about additional Employment status 4 Employed QO Employed
employers. () Not employed (2 Not employed

include part-time, seasonal, or
self-employed work.
ploy Steno Clerk 2

 

 

 

 

 

 

Occupation may include student Occupation
or homemaker, if it applies.
Employer’s name Department of Transportation
Employer's address 1050 S Foster Dr
Number Street Number Street
Baton Rouge LA 70806
City State ZIP Code City State ZIP Code
How long employed there? 5 5

Cr Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. if you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 1,896.00 $

 

3. Estimate and list monthly overtime pay. 3. +3 + $

 

4. Calculate gross income. Add line 2 + line 3. 4. | ¢ 1,896.00 $

 

 

 

 

 
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 29 of 49

 

 

Debtor 1 Deanie Herod Case number (# known,
First Name Middie Name Last Name
For Debtor 1 For Debtor 2 or
non-filina spouse
Copy line 4 here...... >.4. ¢ 1,896.00 $

 

 

5. List ail payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa. §$ $
5b. Mandatory contributions for retirement plans 5b. = § $
5c. Voluntary contributions for retirement plans 5c. $ $
5d. Required repayments of retirement fund loans 5d. § $
5e. Insurance Se. §$ $
5f. Domestic support obligations 5f. $ $
5g. Union dues 5g. $ $.
5h. Other deductions. Specify: 5h. +$ + §
6. Add the payroll deductions. Add lines 5a + 5b + 5¢+ 5d+5e+5f+5g+5h. 6 § $
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. ¢ 1,896.00 $
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ $
monthly net income. 8a.
8b. Interest and dividends 8b. ¢ $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ $
settlement, and property settlement. 8c.
8d. Unemployment compensation 8d. $
8e. Social Security 8e. § $
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: as. S$ $
8g. Pension or retirement income 8g. § $
8h. Other monthly income. Specify: 8h. +§ +$
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. 9. $ $
10. Calculate monthly income. Add line 7 + line 9.
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10.| § 1,896.00)+) = 1,896.00
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.% $
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. $___ 1,896.00.
Combined

13.Do you expect an increase or decrease within the year after you file this form?

W No.

 

monthly income

 

(3 Yes. Explain:

 

 
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 30 of 49

Fill in this information to identify your case:

 

Deanie Herod seat:
Debtor 1 First Name Last Name Check if this is:
Debtor 2 ;
(Spouse, if filing) First Name . () An amended filing

 

LJ A supplement showing postpetition chapter 13
expenses as of the following date:

United States Bankruptcy Court for the: Middle District of Louisiana

Whee MM 7 DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

part ts | Describe Your Household

1. Is this a joint case?

 

No. Goto line 2.
(2 Yes. Does Debtor 2 live in a separate household?

OQ No
QO) Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

2. Do you have dependents? O) No
Dependents relationship to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent....................-.--.- -
Do not state the dependents’ Daughter 17 a No
names. Yes
Son 14 UL No
wi Yes
Daughter 9. QO) No
wi Yes
0 No
OO Yes
CO No
OO Yes
3. Do your expenses include @ No

expenses of people other than
yourself and your dependents? C) Yes

Part 2: Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106i.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and

any rent for the ground or lot. 4. $ 950.00

If not included in line 4:

4a. Real estate taxes 4a. §
4b. Property, homeowner's, or renter’s insurance 4b. §
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 31 of 49

 

Debtor 4 Deanie Herod

First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

10.
11.

12.

43.
14.

15.

16.

17.

18.

19.

20.

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books

Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:

 

installment or lease payments:
17a. Car payments for Vehicle 1

17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

Case number (i known),

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule I, Your Income (Official Form 106}).

Other payments you make to support others who do not live with you.
Specify:

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

6b.

6c.

10.
11.

12.

13.
14.

15a.
15b.
15c.
15d.

16.

17a.

17b.

17c.

17d.

18.

19.

20a.
20b.
20c.
20d.

20e.

Your expenses

$.

fF F# Ff FH Ff F# FF HF HF

AF Ff HF nF Ff HF

fA Ff Ff #

100.00
155.00
130.00

100.00
75.00
75.00

200.00

256.00
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 32 of 49

Deanie Herod Case number (known)

Debtor 1
First Name Middle Name Last Name

2%. Other. Specify: 21. +5

 

22. Calculate your monthly expenses.

22a. Add lines 4 through 21. 22a. 2,041.00

22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 2,041.00
23. Calculate your monthly net income.
$ 1,896.00
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.

23b. —¢ 2,041.00

23b. Copy your monthly expenses from line 22c above.

 

23c. Subtract your monthly expenses from your monthly income.
$ -145.00
The result is your monthly net income. 23c. —_.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

7 No.

QC) Yes. Explain here:
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 33 of 49

Fill in this information to identify your case:

Debtor 1 Deanie
First Name

Debtor 2
(Spouse, if fing) First Name

 

United States Bankruptcy Court for the: Middle District of Louisiana

 

 

 

 

wor
C) Check if this is an
amended filing
Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 1215

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
W@W No

QO Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

(| ante x
Signtgjbre of Debtor 1 !

Date g ab (4 Date

Ms} DD

Signature of Debtor 2

MM/ DD / YYYY
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 34 of 49

Fill in this information to identify your case:

Debtor 1 LA n | €

First Name Middle Name Last Name

Debtor 2
{Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of

Case number : woe
(If known) UL) Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

a Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

C2) Married
Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

No
Q) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
UY same as Debtor 1 C) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
QO Same as Debtor 1 QO Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

QO No
Wes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your Income
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 35 of 49

Debtor 1 Dean \ d

First Name Middle Name

levod

‘Last Name

Case number (if known)

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and ail businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CTno

C) Yes. Fill in the details.

‘Debtor uy
Sources of income
Check all that apply.

Q Wages, commissions,

From January 1 of current year until bonuses: tips

the date you filed for bankruptcy: O operati busi
perating a business

For last calendar year: C) wages, commissions,

bonuses, tips
(January 1 to December 31, WE) O Operating a business

Q Wages, commissions,

For the calendar year before that: :
bonuses, tips

(January 1 to December 31, VD t )

Q Operating a business
YYYY

Gross income

(before deductions and
exclusions)

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

 

Sources of income
Check all that apply.

O Wages, commissions,

bonuses, tips
O Operating a business

OQ Wages, commissions,
bonuses, tips

Q Operating a business

Q Wages, commissions,
bonuses, tips

Q Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

QO) No
Ja Yes. Fill in the details,

Debtor 4 1

Sources of income
Describe below.

the date you filed for bankruptcy:

From January 1 of current year until Lept of Trans a
$

For last calendar year:

(January 1 to December 31, 2D} §)
¥YvY

For the calendar year before that:

Dept dt Trans

(January 1 to December 31,
YYYY

Official Form 107

Gross income from
each source

(before deductions and
exclusions)

5

Wptot tans 521,752.

ST os

|| Debtor 2

Sources of income
Describe below.

 

$
$

5 L1SE.%
$
$

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

A

page 2
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 36 of 49

Debtor 1 Dean

I<

First Name

Middie Name

d Case number (if known)

‘Last Name

| Part 3: | List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

CL] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

C2 No. Go to line 7.

LJ Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

A ves. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

QC) No. Go to line 7.

L) Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditors Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

QO Mortgage

OQ Car

O Credit card

C2) Loan repayment

QO Suppliers or vendors
QO Other

Q Mortgage

CD car

QQ) credit card

Q) Loan repayment

Q Suppliers or vendors
CD) other

O Mortgage

Q) car

CD credit card

Q) Loan repayment

Q Suppliers or vendors
C] other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 37 of 49

Debtor 1 an Kw

irst Name

Herod

Last Name

Case number (if known),

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Ano

C] Yes. List all payments to an insider.

Dates of
payment

 

Insider's Name

Amount you still

 

 

Number Street

 

 

City

State ZIP Code

 

Insider's Name

 

Number Street

 

 

City

State ZIP Code

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

No

L) Yes. List all payments that benefited an insider.

Dates of
payment

 

Insider's Name

Amount you still

 

 

Number Street

 

 

City

State ZIP Code

 

Insiders Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Reason for this payment
Include creditor's name

page 4
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 38 of 49

Debtor 1 nN it \brod Case number (if known),
rst re

Middle Name Last Name

| Part 4: RC Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Ano

) Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Casetile Court Name C1) Pending
QO On appeal
Number Street UC) Concluded
Case number
City State ZIP Code
Case title. Court Name Q Pending
U on appeal
Number Street O) Concluded
Case number
City State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

wo. Go to line 11.

() Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name

 

Number Street Explain what happened

Q Property was repossessed.

 

L] Property was foreclosed.
L) Property was gamished.
City State ZIP Code oO Property was attached, seized, or levied.

 

Describe the property Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

 

Property was repossessed.
Property was foreclosed.
Property was garnished.

 

City State ZIP Code

Oooo

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 39 of 49

Debtor 1 Man ie {lerod Case number (if known),
et Name Middle Name

Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accpunts or refuse to make a payment because you owed a debt?
No
OQ) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor's Name
Number Street $
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
Zn, a court-appointed receiver, a custodian, or another official?

No
Cl Yes

Ee List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

No
C) Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
Per person the gifts

 

 

 

 

 

3
Person to Whom You Gave the Gift

$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
Per person the gifts

- 3

Person to Whom You Gave the Gift

$

 

 

Number Street

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 40 of 49

Debtor 1 Mane, tbrod Case number (if known),

irst Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

Fbno

C) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

Charity's Name

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

No
Q) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred 4 A te ; loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

Aino

QO) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
Person Who Was Paid ‘ made
Number Street | $
$

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 41 of 49

Debtor 1 ‘ ) DG fn ie rod Case number (if known)

 

 

 

 

 

 

st Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
transfer was made payment
Person Who Was Paid
5
Number Street
5

 

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment. if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

JANo

L) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
_ made
Person Who Was Paid
Number Street $
$

 

City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financia! affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
ee include gifts and transfers that you have already listed on this statement.
No

C) Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 42 of 49

Debtor 1 al \ & dpyod Case number (if known).

first Name Middle Name TLast Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

&

Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
No
Q) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial tnstitution
XXXX— __ QO Checking $
Number Street QO Savings

Q Money market

 

QO Brokerage

 

 

 

City State ZIP Code D Other
XXXX= O] checking $
Name of Financial Institution
Q Savings
Number Street Q Money market

Q Brokerage

 

UO other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
segurities, cash, or other valuables?
eh No
Cl Yes. Fill in the details.

 

 

Who else had access to it? Describe the contents Do you still
_ have it?
CO] No
Name of Financial Institution Name | O) Yes

 

 

Number Street Number Street

 

 

City State ZIP Code

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 43 of 49

Debtor 1 Dea h ( & de 00 Case number (if known)

—First Name Middle Name Last Name

oO

22. Havg’you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
N
C) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
CI No
Name of Storage Facility Name QO Yes
Number Street Number Street

 

CityState ZIP Code

 

 

City State ZIP Code

} Part 9: | identify Property You Hold or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,

or old in trust for someone.
No

1) Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner's Name $

 

b Street

 

Number Street

 

 

 

City State ZIP Code

 

City State ZIP Code

 

Part 10: Give Detalis About Environmental Information
q

 

For the purpose of Part 10, the following definitions apply:

a Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardiess of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Jano

C] Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 44 of 49

Debtor 1 Dea A Ie levod Case number (if known),

“Fist Name Middle Name Last Name

e notified any governmental unit of any release of hazardous material?
No

CI) Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26.Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

 

 

 

 

 

No
2 Yes. Fill in the details.
Court or agency Nature of the case statis ofthe
case
Case title
Court Name Q Pending
QO On appeal
Number Street QO Concluded
Case number City State ZIP Code

re Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
O Asotle proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
C) A member of a limited liability company (LLC) or limited liability partnership (LLP)
() A partner in a partnership
C] An officer, director, or managing executive of a corporation

(J An owner of at least 5% of the voting or equity securities of a corporation

ive None of the above applies. Go to Part 12.
Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

 

Business Name

 

 

 

EIN;
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State ZIP Code
Describe the nature of the business Employer Identification number

 

Do not include Social Security number or ITIN.
Business Name

 

 

| EIN; eL
Number Street
Name of accountant or bookkeeper Dates business existed
From _s«éST'O

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 45 of 49

oworr DANIC Levod sese nant yon

First Name Middie Name “Last Name

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

 

 

BIN!
Number Street Name of accountant or bookkeeper Dates business existed
From To

 

City State ZIP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

O No
Q) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

6 \uonmd Youd x

Signature of Debtor 1

 

Signature of Debtor 2

Date Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

ZO No

UO Yes

Did you pay or agree to pay someone who is not an attorney to he!p you fill out bankruptcy forms?
No

QC) Yes. Name of person . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 46 of 49

Fill in this information to identify your case:

Debtor 1 Deanie
First Name

Debtor 2
{Spouse, if filing) First Name

 

United States Bankruptcy Court for the: Middle District of Louisiana

Case number O Check if this is an
(If known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 125

 

If you are an individual filing under chapter 7, you must fill out this form if:

—@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditor's C) Surrender the property. CI No

name: ; C) Retain the property and redeem it. J Yes
ropatty on of OQ) Retain the property and enter into a
securing debt: Reaffirmation Agreement.

O) Retain the property and [explain]:

Creditor's C) surrender the property. (No
name: ; CU) Retain the property and redeem it. UO Yes
oroperty on of Q Retain the property and enter into a
securing debt: Reaffirmation Agreement.

CD Retain the property and [explain]:

 

Creditor s Q) Surrender the property. QO) No
- C) Retain the property and redeem it. CU] Yes

roety of O Retain the property and enter into a

securing debt: Reaffirmation Agreement.

CQ) Retain the property and [explain]:

 

creditor s QO) surrender the property. ONo
° U] Retain the property and redeem it. QO) Yes

Description of

property (2 Retain the property and enter into a

securing debt:

Reaffirmation Agreement.
CQ) Retain the property and [explain]:
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 47 of 49

 

Debtor 1 Deanie Herod Case number (if
First Name Middle Name Last Name

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wiil the lease be assumed?

Lessor’s name: No
Oy

Description of leased es

property:

Lessor’s name: QO No

Description of leased O Yes

property:

Lessor’s name: ONo

Description of leased Yes

property:

Lessor’s name: OI No
UI Yes

Description of leased

property:

Lessor’s name: QO) No
OU Yes

Description of leased

property:

Lessor’s name: Q) No

eae O Yes

Description of leased

property:

Lessor’s name: O No
C3 Yes

Description of leased
property:

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

x Vi x

ture ‘pf Debtor 1 Signature of Debtor 2

so 126 fae 4 oa

MM/{ DD /{| YYYY MM/ DD/ YYYY

 
Case 19-10480 Docii1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 48 of 49

Fill in this information to identify your case:

Check one hex only as directed in this form and in

 

elas nt a-eccueele ls] e

Debtor 1 Deanie

 

 

 

First Name @ 1. There is no presumption of abuse.
Debtor 2
(Spouse, if fifing) First Name (2 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: Middle District of Louisiana Means Test Calculation (Official Form 122A-2).
Case number (2 3. The Means Test does not apply now because of
(If known) qualified military service but it could apply later.

 

 

 

CQ Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

 

lame Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.

Not married. Fill out Column A, lines 2-11.
() Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

QC) Married and your spouse is NOT filing with you. You and your spouse are:
QO Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

oO Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. if you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $_ 1,896.00 $

3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $e $

4. Ail amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

 

filled in. Do not include payments you listed on line 3. $e $
5. pap inated from operating a business, profession, Debtor 4 Debtor 2

Gross receipts (before all deductions) $= S$

Ordinary and necessary operating expenses -$ -$

Net monthly income from a business, profession, orfarm $ roPy $ $
6. Net income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) $= ss $__

Ordinary and necessary operating expenses —-$ -$

Net monthly income from rental or other real property $ 5 roPys, $ $

7. Interest, dividends, and royalties $
Case 19-10480 Doci1 Filed 05/10/19 Entered 05/10/19 12:00:46 Page 49 of 49

 

 

 

 

Debtor 1 Deanie Herod Case number (if mown),
First Name Middie Name Last Name
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ $
Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: v
For you $
For your spouse. $

10.

11.

 

Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. $ $

income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. If necessary, list other sources on a separate page and put the total below.

 

 

Total amounts from separate pages, if any. +$ +$

 

Calculate your total current monthly income. Add lines 2 through 10 for each +
column. Then add the total for Column A to the total for Column B. $ 1,896.00 $

 

Flaws Determine Whether the Means Test Applies to You

 

 

=! 1,896.00

 

Total current
monthly income

 

12. Calculate your current monthly income for the year. Follow these steps:
12a. Copy your total current monthly income from line 11. Copy line 11 here> $ 1,896.00

13.

14.

Multiply by 12 (the number of months in a year). x 12
12b. The result is your annual income for this part of the form. 12b. $22,752.00

Catculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. LA

Fill in the number of people in your household. 4

 

 

Fill in the median family income for your state and size of household. 13. $ 65,778.00

 

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

How do the lines compare?

14a. @ Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14p. CJ Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-—2.

sn ow

By signing here, ! declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

 

x Oe x
Sig of Debtor 1 Signature of Debtor 2
val 2 , 20! 1 Date
MM} DD 7 MM/ DD 1YYYY

If you checked line 14a, do NOT fill out or file Form 122A-2.
If you checked line 14b, fill out Form 122A—2 and file it with this form.

 

 
